— Appeal by defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered November 30,1981, convicting him of criminal possession of stolen property in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We reject the defendant’s claim that the court improperly accepted his guilty plea inasmuch as the record reveals that the defendant knowingly, voluntarily and intelligently waived his rights and pleaded guilty (see People v Harris, 61 NY2d 9). We also reject the defendant’s claim that his sentence of 30 days’ incarceration and a term of probation of five years was excessive, and note that defendant received the sentence for which he bargained (see People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80). Titone, J. P., Lazer, Bracken and Boyers, JJ., concur.